DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  In paragraph [074], “depressions 228” should read –depressions 226--.  
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2, “arranged distributed” should read –arranged--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1the peripheral direction" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the axial direction" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the peripheral direction" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claims 2-15, in that claims 2-15 depend from claim 1 either directly or indirectly, claims 2-15 are similarly rejected.
Claim 2 discloses “a plurality of depressions” but it is not clear if this refers to the depressions disclosed in claim 1 or if this is a new and different set of depressions, thus rendering the claim indefinite.
Claim 2 discloses that the depressions are “arranged on a side of the inner ring that faces away from the guide vanes” and “over the circumference of the inner ring”.  In that a side of the inner ring that faces away from the guide vanes is the inner diameter of the ring and the circumference of the inner ring is the outer diameter of the inner ring, it is not clear how the depressions could be in two different places at the same time, thus rendering the claim indefinite.
Claim 5 recites the limitation "the peripheral contour" (four instances).  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the peripheral contour" (two instances).  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the peripheral direction" (two instances).  There is insufficient antecedent basis for this limitation in the claim.
Claim 7the peripheral contour" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 discloses a peripheral contour that is “open at least at one axial end at only one axial end”.  This statement is unclear.  Additionally, if it is interpreted to mean “open at least at one axial end and only at one axial end”, this statement contradicts itself, thus rendering the claim indefinite.
Claim 12 discloses “an inner ring” in line 3.  It is unclear if this is the inner ring disclosed in claim 1 or if this is a new/different inner ring thus rendering the claim indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 discloses that the inner ring is “is formed in one part or in multiple parts”.  In that literally everything can be considered to be formed in one part or in multiple parts, this limitation does not further limit the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2017/0159467 (Albers et al. hereinafter).
With regard to claim 1, insofar as claim 1 is definite, Albers et al. discloses an inner ring (10’) for a guide vane assembly for mounting adjustable guide vanes (20) of a turbomachine (title), of a compressor stage or turbine stage of a gas turbine, wherein the inner ring has a plurality of guide vane bearing mounts, which are each arranged spaced apart from one another in the peripheral direction, recesses (14), which are each formed for receiving a bearing element, a bearing journal of a guide vane, wherein, between at least two adjacent guide vane bearing mounts, the inner ring has at least one depression (16) with a wall thickness that is reduced in a radial direction in comparison to a region that abuts the depression (16) and is outside of the depression (16), wherein, in relation to an axis of rotation of the turbomachine in a functionally 
With regard to claim 3, insofar as claim 3 is definite, Albers et al. discloses the inner ring (10’) according to claim 1, wherein at least between two adjacent guide vane bearing mounts or adjacent groups of guide vane bearing mounts, exactly one depression (16) is provided in each case.
With regard to claim 5, insofar as claim 5 is definite, Albers et al. discloses the inner ring (10’) according to claim 1, wherein the peripheral contour of at least one depression (16) extends at least partially parallel to a peripheral contour of an adjacent recess, in a region of the peripheral contour that extends in the axial direction of the inner ring (10’), in relation to a functionally installed state in a turbomachine, wherein the peripheral contour extends at least partially parallel to the peripheral contours of both adjacent recesses (Fig. 2).
With regard to claim 6, insofar as claim 6 is definite, Albers et al. discloses the inner ring (10’) according to claim 1, wherein the peripheral contour of at least one depression (16) extends at least partially parallel to a contour of the inner ring (10’) in the peripheral direction of the inner ring (10’), in a region of the peripheral contour that extends essentially in the peripheral direction of the inner ring (10’), in relation to a functionally installed state in a turbomachine.
With regard to claim 7, insofar as claim 7 is definite, Albers et al. discloses the inner ring (10’) according to claim 1, wherein at least one depression (16) has a bone-shaped, bone-like-shaped, hourglass-shaped, or hourglass-like-shaped 
With regard to claim 8, insofar as claim 8 is definite, Albers et al. discloses the inner ring (10’) according to claim 1, wherein at least one depression (16) has a peripheral contour that is completely closed or is open at least at one axial end, at only one axial end.
With regard to claim 9, insofar as claim 9 is definite, Albers et al. discloses the inner ring (10’) according to claim 1, wherein at least one depression (16) has a bottom surface, wherein the depression (16) has a constant depth (t) at least partially, at least in the region of the bottom surface, over the entire bottom surface.
With regard to claim 10, insofar as claim 10 is definite, Albers et al. discloses the inner ring (10’) according to claim 1, wherein the inner ring (10’) is formed in one part or in multiple parts.
With regard to claim 11, insofar as claim 11 is definite, Albers et al. discloses the inner ring (10’) according to claim 1, wherein at least one depression (16) is introduced by a cutting manufacturing method into the inner ring (10’), by machining.  In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product, i.e. depressions on an inner ring, does not depend on its method of production, i.e. machining.  In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
With regard to claim 12, insofar as claim 12 is definite, Albers et al. discloses the inner ring (10’) according to claim 1, wherein a compressor stage or turbine stage of a gas turbine, has an inner ring (10’) and adjustable guide vanes (20), which are mounted at the inner ring (10’).
With regard to claim 14, insofar as claim 14 is definite, Albers et al. discloses the inner ring (10’) according to claim 1, wherein the inner ring (10’) is configured and arranged in a turbomachine (title) with at least a compressor stage or turbine stage (paragraph [0003]).
With regard to claim 15, insofar as claim 15 is definite, Albers et al. discloses the inner ring (10’) according to claim 1, wherein at least one depression (16) is produced by milling.  In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product, i.e. depressions on an inner ring, does not depend on its method of production, i.e. milling.  In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albers et al. in view of USPAP 2009/0208338 (Major et al. hereinafter).
With regard to claim 2, insofar as claim 2 is definite, Albers et al. discloses the inner ring (10’) according to claim 1, wherein the inner ring (10’) has a plurality of depressions (16), wherein the depressions (16) are arranged distributed, at least essentially equidistantly, over the circumference of the inner ring (10’).
Albers et al. does not disclose a plurality of depressions that are each arranged on a side of the inner ring that faces away from the guide vanes.  Albers et al. does not disclose what the side of the inner ring that faces away from the guide vanes looks like.
Major et al. teaches an inner ring, showing that the side that faces away from the guide vanes (28), has space between the guide vane mounting locations (90b) that are solid and could accommodate recesses like those taught by Albers et al.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Albers et al. by forming a plurality of depressions that are each arranged on a side of the inner ring that faces away from the guide vanes given that Major et al. discloses that the side of the inner ring that faces away from the guide vanes could accommodate such depressions and it is already 
With regard to claim 4, insofar as claim 4 is definite, Albers et al. discloses the inner ring (10’) according to claim 1, wherein in relation to a functionally installed state of the inner ring (10’) in a turbomachine, at least one depression (16) is arranged on a side of the inner ring (10’) that faces away from the guide vanes (20), in an inner-lying surface of the inner ring (10’) in a radial direction, in an inner shell surface of the inner ring (10’).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albers et al. in view of Major et al. and in further view of USPAP 2016/0146027 (Humhauser et al. hereinafter).
With regard to claim 13, insofar as claim 13 is definite, the Albers et al. modification with regard to claim 4 discloses the inner ring (10’) according to claim 12, but fails to disclose wherein a guide vane assembly has a seal carrier or a seal carrier segment, wherein the seal carrier or the seal carrier segment is arranged at the inner ring on the side facing away from the guide vanes and covers at least one depression that is arranged in a surface facing away from the guide vanes at least partially.
Humhauser et al. teaches an inner guide vane ring with a seal carrier (48) arranged at the inner ring on the side facing away from the guide vanes (2).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the apparatus of the Albers et al. modification with regard to claim 4 by providing a seal carrier arranged at the inner ring on the side facing .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2003/0113204, 2007/0020092, 2007/0020092, 2015/0275916, 2017/0159471, 2017/0261003, 2018/0058263 and 2016/0208637 all disclose a variable guide vane ring with depressions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745